Citation Nr: 0334101	
Decision Date: 12/08/03    Archive Date: 12/16/03

DOCKET NO.  02-01 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to secondary service connection 
for a low back disability.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to secondary service connection 
for a right knee disability.  

3.  Entitlement to an increased rating for residuals of a 
total left knee replacement, currently assigned a 30 percent 
evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel
INTRODUCTION

The appellant had active service from January 1955 to 
December 1956.

Historically, a July 1986 Board decision denied service 
connection for low back and right knee disabilities, 
including as secondary to service-connected left knee 
disability.  That July 1986 Board decision represents the 
last final decision with regards to the low back and right 
knee disabilities service connection issues.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from May 2000 and May 2002 rating decisions 
by the Pittsburgh, Pennsylvania, Regional Office (RO), which 
respectively confirmed a 30 percent evaluation for residuals 
of a total left knee replacement due to degenerative joint 
disease and Baker's cyst and denied reopening of secondary 
service connection claims for low back and right knee 
disabilities.  

After appellant filed a timely Notice of Disagreement with 
that May 2002 rating decision, an October 2002 Statement of 
the Case was issued by a Decision Review Officer that 
apparently addressed said secondary service connection issues 
on the merits without formally considering the finality of 
the prior July 1986 Board decision in question.  In Barnett 
v. Brown, 8 Vet. App. 1, 4 (1995), the United States Court of 
Appeals for Veterans Claims (Court) held that "the new and 
material evidence requirement was clearly a material legal 
issue which the BVA had a legal duty to address, regardless 
of the RO's actions."  See also Barnett v. Brown 83 F.3d 
1380 (Fed. Cir. 1996).  

Consequently, the Board has reframed the secondary service 
connection issues as whether new and material evidence has 
been received to reopen secondary service connection claims 
for low back and right knee disabilities and, together with 
the left knee total arthroplasty increased rating appellate 
issue, these appellate issues will be addressed in the REMAND 
section below.


REMAND

With respect to a procedural matter, on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) became law.  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  There have also been 
final regulations promulgated to implement the new law.  This 
change in the law was generally considered to be applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See 
38 U.S.C.A. §§ 5100 et. seq. (West 2002).  However, see 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002), Bernklau 
v. Principi, 291 F.3d 795 (Fed. Cir. 2002), and Kuzma v. 
Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003).  

It is also the opinion of the Board that the RO's April 2001 
and February 2002 VCAA letters, which were issued on the left 
total knee arthroplasty increased rating and low back and 
right knee disabilities secondary service connection issues, 
respectively, were deficient in not adequately notifying the 
appellant of what evidence is to be provided by him, and what 
evidence will be provided by the VA.  See Quartuccio v. 
Prinicipi, 161 Vet. App. 183 (2002).  In fact, the February 
2002 letter failed to even inform appellant of the necessity 
to submit new and material evidence in order to reopen the 
secondary service connection claims at issue.  

Furthermore, in a recent decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated a 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  
The Federal Circuit made a conclusion similar to that reached 
in Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Federal 
Circuit held that the 30-day period provided in § 3.159(b)(1) 
to respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
In the instant case, the RO's April 2001 and February 2002 
VCAA letters imposed a 60-day deadline for new evidence, and 
advised the appellant that if additional evidence was not 
received by that date, the VA would decide the claims based 
upon evidence then in the file.  This 60-day deadline 
violates the principles articulated in the recently-decided 
cases.  Therefore, since this case is being remanded for 
other procedural development, the RO should inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.

It should be added that the Board has recently sought an 
opinion from the VA Office of General Counsel as to the 
applicability of the Veterans Claims Assistance Act of 2000; 
and a General Counsel opinion was rendered.  See VAOPGCPREC 
7-2003 (November 19, 2003).  Since there are other reasons 
for remanding the appellate issues, the RO will have the 
opportunity to consider this most recent General Counsel 
opinion.  

With regards to the issue of an increased rating for 
residuals of a total left knee replacement, since appellant 
has not been afforded a recent VA orthopedic examination, the 
RO should arrange an appropriate examination, such as 
orthopedic examination, to determine the current nature and 
severity of such disability.  

Accordingly, the case is REMANDED for the following:

1.  With respect to appellant's service-
connected residuals of a total left knee 
replacement, the RO should arrange 
appropriate VA examination, such as 
orthopedic examination, to determine the 
current nature and severity of that 
disability.  All indicated tests and 
studies should be performed, such as 
range of motion studies expressed in 
degrees.  

If there are clinical manifestations 
reasonably attributable to the service-
connected total left knee replacement, 
the examiner should describe them in 
adequate detail.  For example, the 
examiner should indicate whether the 
service-connected total left knee 
replacement results in gait impairment, 
instability, limitation of motion, 
quadriceps atrophy, weakened movement, 
excess fatigability, or incoordination; 
and if so, describe the nature and 
severity thereof.  If there is any 
prosthetic joint malalignment, deformity, 
or looseness, this should be described in 
detail.  If there is any gait impairment 
and it is due to causes other than the 
service-connected total left knee 
replacement, this should be commented 
upon in detail.  The examiner should 
indicate whether any painful prosthetic 
left knee motion is clinically elicited, 
and if so, the nature, location, and 
intensity of the pain should be described 
in detail.  Any objective indications of 
such pain should be described.  The 
examiner should elicit information as to 
precipitating and aggravating factors 
(i.e., movement, activity), effectiveness 
of any pain medication or other treatment 
for relief of any prosthetic left knee 
pain, and functional restrictions from 
left knee pain on motion.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995) and 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2002).  

The degree of functional impairment or 
interference with daily activities, if 
any, by the service-connected total left 
knee replacement should be described in 
detail.

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
in the report.

2.  The RO must review the claims folders 
and ensure that all VCAA notice 
obligations, to the extent applicable, 
have been satisfied with respect to the 
appellate issues, in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), and any other 
applicable legal precedent.  See 
Quartuccio.

3.  The RO should review the evidence and 
determine whether new and material 
evidence has been received to reopen the 
claims of entitlement to secondary 
service connection for low back and right 
knee disabilities.  

A.  If the RO denies the claim of 
entitlement to service connection for low 
back and right knee disabilities on the 
basis that new and material evidence has 
not been received, appellant should be 
provided a supplemental statement of the 
case which includes appropriate laws and 
regulations.  The statement should 
include information regarding the prior 
denial and discuss the effect of the 
prior denial by a July 1986 Board 
decision on the current claims.  

B.  If the RO considers the claims 
for secondary service connection for low 
back and right knee disabilities 
reopened, the RO should arrange 
appropriate VA examination, such as 
orthopedic examination, to determine the 
nature and etiology of any low back and 
right knee disabilities presently 
manifested.  The examiner should review 
the entire claims folders and express an 
opinion, including degree of probability 
in terms of is it at least as likely as 
not (i.e., is there at least a 50 percent 
probability) as to the following:  (i) 
are any low back and right knee 
disabilities causally or etiologically 
related to the service-connected left 
knee disability, and (ii) did the 
service-connected left knee disability 
aggravate any low back and right knee 
disabilities?

	The term "aggravate" used herein 
refers to post-service aggravation of a 
non-service-connected condition by a 
service-connected condition, to wit: an 
increase in severity of a non-service-
connected disability (any additional 
impairment of earning capacity) 
attributable to and caused by an already 
service-connected condition.  See Allen 
v. Brown, 7 Vet. App. 439 (1995).

The examination report should contain an 
adequate discussion of appellant's 
medical history, as well as clinical 
findings upon which the diagnosis is 
based, and provide a sufficient rationale 
for the medical conclusions.  If these 
matters cannot be medically determined 
without resort to mere conjecture, this 
should be commented upon by the examiner 
in the report.

4.  The RO should review any additional 
evidence and readjudicate the issue of 
entitlement to an increased rating for 
residuals of a total left knee 
replacement, with consideration of 
applicable court precedents and statutory 
and regulatory provisions.

When the aforementioned development has been accomplished, to 
the extent the benefits sought are not granted, the case 
should be returned to the Board for further appellate 
consideration, to the extent such action is in order.  No 
action is required of the appellant until he is notified.  
The Board intimates no outcome in this case by the action 
taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



